Title: From Benjamin Franklin to Sartine, 27 June 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy June 27. 1780.
I am very thankful to his Majesty in Behalf of the suffering Owners of the Brigantine Fair play: for his Goodness in ordering to be paid them Fifteen Thousand Livres out of your Treasury. But as that sum is conceived by your Excellency to be a favourable Allowance, in consideration that the Misfortune happen’d by the Fault of Capt Giddins, and the Owners apprehed there was no fault on his Part, (being so informed by Depositions upon Oath) and none was mentioned or supposed in the Governor of Guadloupe’s first letter to your Excellency on the Subject, I fear they will think the Sum very small as an Indemnification for the Loss of their Vessel, valued at 26,666⅔ Spanish mill’d Dollars or 6,000£ Sterling. I therefore request your Excellency would be pleased to examine with some attention the said Depositions and the Valuation (of which I enclose the Duplicates) and if on the whole you should judge the matter improper to be offer’d at present for his Majesty’s Reconsideration, you would at least favour me with the Informations that have been sent to your Excellency from Guadaloupe of the blamable Conduct of the Captain: as by communicating those Informations to the Owners, I may more easily satisfy them of the Favourableness of the Sum his Majesty has been pleased to grant them.

Your Excellency will perceive by their Letter, which I send herewith, that they desire Mr: Jonathan Williams of Nantes might receive for them the Sum that should be granted. I am therefore farther to request that your Excellency would be pleas’d to give Order to your Treasurer, to accept and pay his Drafts for the said fifteen thousand Livres.
I am with great Respect, Sir, Your most Obedt & most humble Servt:
(signed) B Franklin.
M. de Sartine.Copy
 
Notation: Copy of Dr: Franklins Lett: to Monsr: De Sartine June 27th. 1780
